Case 2:21-cv-00003-HCN-DBP Document 41-1 Filed 04/28/21 PageID.901 Page 1 of 36




                     EXHIBIT 1
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.135
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.902
                                                              05/15/20 Page
                                                                        Page12ofof35
                                                                                   36




                         Exhibit B
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.136
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.903
                                                              05/15/20 Page
                                                                        Page23ofof35
                                                                                   36

                                                                                  Execution version


                                       SPECIAL SERVICING AGREEMENT

            This Special Servicing Agreement, dated as of March 1, 2009 (this "Agreement"), is
    entered into by and among First Marblehead Education Resources, Inc. ("FMER"), as the Special
    Servicer (together with its successors and assigns, the "Special Servicer"), U.S. Bank National
    Association, as the Back-Up Special Servicer (the "Back-Up Special Servicer") and each of the
    Trusts listed on Schedule A attached hereto (the "Trusts").

            WHEREAS, the Special Servicer, and other subservicing agents appointed from time to
    time by the Special Servicer, as provided herein, are experts in the management of student loan
    collections and default prevention services;

            WHEREAS, each of the Trusts is appointing the Special Servicer as a Servicer under
    each Trust's respective Indenture, as listed on Schedule A attached hereto (the "Indentures"), to
    perform certain limited duties with respect to student loans (the "Student Loan~") owned by the
    Trusts, including Student Loans that are delinquent or defaulted loans ("Delinquent Loans" and
    "Defaulted Loans," as defined below).

           WHEREAS, the Trusts are appointing the Back-Up Special Servicer to serve in such
    capacity pursuant to the provisions of this Agreement;

           NOW, THEREFORE, in consideration of the premises and the mutual covenants
    hereinafter set forth, the parties agree as follows:

           Section 1.      Definitions. Capitalized tenns used and not otherwise defined herein shall
    have the meanings assigned to such tenns in the Indentures. For purposes of this Agreement, the
    following capitalized terms shall have the respective meanings set forth below:

              "Defaulted Loan" means any Student Loan as to which any of the following: (a) a TERI
     Guaranty Event has occurred, (b) the Servicer has determined that a TERI Guaranty Event has
     occurred and has submitted documents supporting that determination to the Special Servicer or
     (c) if the Student Loan is no longer subject to a valid TERI Guaranty Agreement, the Servicer
     has detem1ined that a borrower has defaulted under his respective student loan credit agreement
     and has notified the Special Servicer of such occurrence.

            "Delinquent Loan" means a Student Loan that is at least 31 days past due but is not yet a
     Defaulted Loan.

                    Section 2.      Appointment: Special Servicing Duties.

             A.     f',,npointm9_r1t. Each of the Trusts hereby hires, designates and appoints the
     Special Servicer as a Servicer under each Trust's respective Indenture to perform the special
     servicing duties (as defined below), and the Special Servicer accepts such appointment and
     agrees to perform such duties with respect to the Student Loans, including Delinquent Loans and
     Defaulted Loans, in accordance with the tem1s of this Agreement and each Indenture.

            B.     Special Services. The Special Servicer shall take such actions as it shall deem
     reasonably necessary or appropriate to administer and oversee Early Awareness Services (as


     (Foo2:M:s.i:   )10!29599\V~6
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.137
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.904
                                                              05/15/20 Page
                                                                        Page34ofof35
                                                                                   36




    defined below) with respect to Student Loans as generally described below and the enforcement
    and collection of Delinquent Loans and Defaulted Loans to maximize the collection of amounts
    payable on the Student Loans (collectively, the "Special Services"), including without limitation:

                       (i)     Retaining and entering into agreements with licensed collection agencies
                               and other legally authorized persons (the "Subservicers") engaged in
                               providing default prevention services, in form and substance satisfactory
                               to the Special Servicer, pursuant to which the Subservicers, for and on
                               behalf of the applicable Trust, will contact borrowers with respect to the
                               Student Loans, including \\~thout limitation borrowers with respect to
                               Delinquent Loans or Defaulted Loans, and seek enforcement and
                               collection of such Loans;

                       (ii)    At the sole discretion of the Special Servicer, (a) perfo1m.ing periodic
                               audits of Subservicers for compliance and performance reviews and (b)
                               providing oversight of the activities of Subservicer with regard to account
                               management, litigation assistance, and/or settlement strategies;

                       (iii)   Replacing any Subservicer who, in the sole judgment of the Special
                               Servicer, is deemed to be deficient or negligent in performing the duties
                               outlined in its subscrvicing agreement with the Special Servicer;

                       (iv)    Requiring in the applicable subservicing agreement, the Subservicers to
                               provide certain monthly reports to the Special Servicer with respect to
                               Student Loans serviced by such Subservicer, in each case, in form and
                               substance satisfactory to the Special Servicer;

                       (v)     With respect to Student Loans, retaining one or more Subservicers to
                               perform Early Awareness Services. "Earlv Awareness Services" shall
                               mean such services determined by the Special Servicer to be desirable to
                               reduce the number and percentage of student borrowers becoming
                               subsequently delinquent in the repayment process, including without
                               limitation, services that are intended to alert student borrowers and
                               coborrowers as to their repayment obligations, available borrower benefits
                               (such as ACH automatic payments) and contact information for the
                               Servicer, Early Awareness Services may include both telephonic and mail
                               contacts, as well as address verification and skip tracing;

                        (vi)   With respect to Delinquent Loans, the Special Servicer shall transfer all
                               collection activities from the applicable Servicer to Subservicers who will
                               seek enforcement and collection of such Loans and provide monthly
                               reports to lhe Special Servicer in fonn and substance satisfactory to the
                               Special Servicer, provided that the Special Servicer shall not be required
                               to transfer such collection activities if First Marblehead Data Services, Inc.
                               ("FMDS") is the Administrator and FMDS determines that collections
                               would not be maximized on such Delinquent Loans if the collection
                               activities were transferred lo Subservicers;



     (F002'.l935 4 }
                                                         2
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.138
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.905
                                                              05/15/20 Page
                                                                        Page45ofof35
                                                                                   36




                   (vii)     With respect to Defaulted Loans, review claim packages as described in
                             subparagraph (xi);

                   (viii)    With respect to Defaulted Loans that arc the subject of a TERl Guaranty
                             Event, as determined by the Special Servicer: (a) submit a claim under the
                             Guaranty Agreement to TERI for the benefit of the Trust, andior (b) refer
                             the loan for collection by a Subservicer on behalf of such Trust;

                   (ix)      With respect to Defaulted Loans that are over 180 days delinquent, the
                             Special Servicer will cause the Subscrvicer to (a) roll or reassign accmmts
                             from 180 days delinquent into a default recovery queue for collection
                             efforts and (b) remit weekly to the FMER Collection Account (as
                             hereinafter defined) for the receipt of collections from a Subservicer for
                             the benefit of the respective trusts as their interest may appear, cash
                             collected on all Defaulted Loans serviced by such Subservicer for the
                             Trnsts,

                   (x)       Establishing and maintaining an accom1t or accounts ("FMER Collection
                             Account") in the name of the Indenture Trustee (or its agent or custodian)
                             for benefit of the applicable secured parties of the Trusts under the
                             respective Indentures for the deposit by a Subservicer of net collections on
                             all Defaulted Loans serviced by such Snbservicer for the respective Trust
                             and in connection therewith preparing or causing to be prepared such
                             control agreement or agreements as may be necessary or desirable to
                             maintain and preserve the lien and security interest therein of the
                             Indenture Trustee under the respective Indentures;

                   (xi)      Reviewing claim packages (which packages shall contain the information,
                             reports and documents required in the Program Manual for the related
                             TERl Guaranty Agreement and identified on the checklist or lists attached
                             hereto as Exhibit I) prepared by the Servicer with respect to Defaulted
                             Loans to confinn, 011 the basis of such review, that (a) Servicer has
                             complied with applicable servicing guidelines and (b) the loan originator
                             has complied with applicable pro:;,,ram guidelines;

                   (xii)     Receiving reports from Servicers and Subservicers related to payments
                             with respect to Delinquent Loans and Defaulted Loans and updating
                             records with respect to Student Loans as interest and other charges accrue
                             and amounts are collected;

                    (xiii)   Remitting or causing the Subservicer to remit net collections received on
                             Defaulted Loans to the FMER Collection Account;

                    (xiv)    With respect to Defaulted Loans, the Special Servicer shall transfer all
                             collection activities to Subservicers, provided that the Special Servicer
                             shall not be recJuired to transfer such collection activities if FMDS is the
                             Administrator and FMDS determines that it is likely that collections would



     (F002M5 ,s]                                       j
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.139
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.906
                                                              05/15/20 Page
                                                                        Page56ofof35
                                                                                   36




                             not be maximized on such Defaulted Loans if the collection activities were
                             transferred to Subservicers;

                     (xv)    Retaining counsel on behalf of the applicable Trust (whether directly or
                             through collection agencies) to further pursue enforcement and collection
                             of Delinquent Loans and Defaulted Loans, including through litigation and
                             bankruptcy or probate proceedings; and

                     (xvi)   Negotiating any settlement or compromise of any claim with respect to a
                             Defaulted Loan, which in the reasonable judgment of the Special Servicer
                             or the applicable Subservicer is more likely to produce greater proceeds of
                             collection than by virtue of a forbearance, payment ancangement or other
                             accommodation with the bonower,

            Section 3.     Incorporation. As of the date hereof, the definition of "Servicing
    Agreement" in each of the Indentures shall include this Agreement, the definition of "Servicer"
    in each of the Indentures shall include the Special Servicer and any Servicing Fee and other fees
    and expenses payable under this Agreement to the Special Servicer or the Back-Up Special
    Servicer shall be a "Servicing Fee" for purposes each of the Indentures.

            Section 4.     Subservicers. In carrying out its duties under this Agreement with
    respect to the Student Loans, including Delinquent Loans and Defaulted Loans, the Special
    Servicer may retain and employ Subservicers to perform any of the Special Services with respect
    to the Student Loans owned by any of the Trusts, and to commence any actions or proceedings
    the Subservicers deem necessary or appropriate in connection with such enforcement or
    collection efforts on such Student Loans, the costs of such services with respect to Delinquent
    Loans shall be subject to the Monthly Reimbursement Limit described in Section 5(B) below.

             Section 5.     Servicinu __fee. As compensation for the performance of the Special
     Servicer's obligations under tbis Agreement and as reimbursement for its expenses related
     thereto, the Special Servicer shall be entitled to a fee and expense reimbursement (the "Servicing
     Fee") payable from each Trust in accordance with the related Indenture on each Distribution
     Date consisting of:

            A.      A fixed fee at a rate eqnal to 1/12 of 0.01 % of the aggregate outstanding Pool
     Balance (for the Student Loans owned by such Trust) as of the last day of the prior calendar
     month.

             B.     Reimbnrsement by each Trust for all of the Special Servicer's expenses incurred
     in perfonning its obligations hereunder for such Trust, including all fees and expenses of all
     Subservicers and other persons appointed as agents of the Special Servicer pursuant to this
     Agreement and any other expenses incurred by the Special Servicer on behalf of each Trust,
     including costs and expenses incurred by the Special Servicer in establishing and maintaining the
     FMER Collection Account; provided that the fees and expenses of Snbservicers with respect to
     collections on Defaulted Loans shall be paid from such collections prior to remittance to such
     FMER Collection Account, as described in Section 2(B)(x) and (xiii) above. The reimbursement
     described in this Section 5(B) with respect to Special Services for Delinquent Loans (but not



     IF0023935.4 l
                                                       4
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.140
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.907
                                                              05/15/20 Page
                                                                        Page67ofof35
                                                                                   36




    with respect to Early Awareness Services for Student Loans or witb respect to Special Services
    for Defaulted Loans) shall not exceed the dollar amount listed for each Trust on Schedule B,
    attached hereto, in the aggregate per calendar month per respective Trust (the "Monthly
    Reimbursement Limit"). The reimbursement described in this Section 5(B) with respect to
    Special Services for Early Awareness Services for Student Loans shall not exceed the dollar
    amount listed for each Trust on Schedule C, attached hereto, in the aggregate for each such Trust
    until its respective Indenture is discharged.

            C.      The Administrator of each Trust may (and shall, at the direction of the Back-Up
    Special Servicer if it shall be acting as Special Servicer) arrange direc1 payments of the Servicing
    Fee from each Tiust to the Subservicers by delivering written instructions to the Inden1ure
    Trustee to make such payments, as the same may be calculated, apportioned and charged to each
    of the Trusts by the Administrator based on the expenses of the Subservicers relating to the
    Trust's private student loan portfolio. The payment of the Servicing Fee payable by each Trust
    shall be solely an obligation of such Trust, payable in accordance with the Indentures, and none
    of the parties hereto, including the Back-Up Special Servicer in such capacity or in its capacity
    as successor Special Servicer, or any of the Trusts shall be liable to any Subservicer for ru1y
    amounts owed by FMER pursuant to its arrangements with Subservicers except as provided in
    Sections 5(A) and (B) hereof to the extent funds are reimbursed by the Trusts.

           Section 6.      Term of A&:reement: Resignation and Removal of Special Servicer.

            A.     This Agreement shall continue in force with respect to each Trust until the
    dissolution of such Trust and the payment in full of the Notes under the related Indenture, upon
    which event this Agreement shall automatically terminate with respect to that Trust. The Back-
    Up Special Servicer's duties and ohligations hereunder (including in its capacity as successor
    Special Servicer, if applicable) and its right to receive compensation as provided in Section 8(F)
    shall terminate upon the payment in full of the Notes tmder the related Indenture.

            B.     Subject to Section 6(E) of this Agreement, the Special Servicer may resign its
    duties hereunder by providing the Trusts, the Administrator, the Back-Up Special Servicer and
    the Indenture Trustee with at least l O days' prior written notice.

           C.      [RESERVED]

           D.     Subject to Section 6(E) of this Agreement, the Indenture Trustee shall remove the
    Special Servicer by delivering to the Special Servicer v1ritten notice of termination if any of the
    following events shall occur:

                   (i)     The Special Servicer shall default in the performance of any of its duties
                           under this Agreement and, after written notice of such default, shall not
                           cure such default within forty-five days (or such longer period as shall be
                           reasonably satisfactory to the Indenture Trustee);

                   (ii)    A court having jurisdiction in the premises shall enter a decree or order for
                           relief, and such decree or order shall not have been vacated within 60
                           days, with respect to any involuntary case commenced against the Special
                           Servicer under any applicable bankruptcy, insolvency or other similar law


                                                      5
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.141
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.908
                                                              05/15/20 Page
                                                                        Page78ofof35
                                                                                   36




                           now or hereafter in effect or shall appoint a receiver. liquidator, assignee,
                           custodian, trustee, sequestrator or similar official for the Special Servicer
                           or any substantial pmt of its property or order the winding-up or
                           liquidation of its affairs;

                   (iii)   The Special Servicer shall commence a voluntary case under any
                           applicable bm1kruptcy, insolvency or other similm law now or hereafter in
                           effect, shall consent to the entry of an order for relief in an involuntary
                           case under any such law, or shall consent to the appointment of a receiver,
                           liquidator, assignee, trustee, custodian, sequestrator or similar official for
                           it or m1y substantial part of its property, shall consent to the taking of
                           possession by any such official of any substantial part of its property, shall
                           make any general assignment for the benefit of its creditors or shall fail
                           generally to pay its debts as they become due; or

                   (iv)    Either: (a) The First Mm·blehead Corporation ("FMC-') no longer has
                           sufficient assets to pay debts as they come due in the ordinmy course of
                           FMC's business or (b) FMC reports in its consolidated financial
                           statements cash, cash equivalents, investments and federal funds sold, in
                           the aggregate, of less than $30 million at the end of any fiscal quarter.

                    The Special Servicer agrees that if any of the events specified in clauses (ii), (iii)
    or (iv) of this Section shall occur, it shall give written notice thereof to the Owner Trustee, the
    Back-Up Special Servicer, each of the Rating Agencies a11d the Indenture Trustee within two
    Business Days after the happening of such event Concurrently with the giving of such notice as
    provided above (m1d in any evem no later than five (5) Business Days after receipt of notice of
    termination), the Special Servicer shall (i) notify NCO (or, if applicable, such other Subservicer
    or Subserviccrs under such agreements with Subservicers as may then he in effect) of its removal
    (mid provide the Back-Up Special Servicer with a copy of such notice), and (ii) cause the
    Servicers to provide to NCO (or such other Subservicer or Subservicers) such data files,
    information and access to Servicer's systems as may be required by the NCO Agreement (or
    successor agreements) or as may be necessary or desirable for NCO (or such Subservicer or
    Subservicers) to perform under the NCO Agreement (or such other agreements with Subservicers
    as may then be in effect).

             E.      No resignation or removal of the Special Servicer pursuant to this Section shall be
     effective until a successor Special Servicer (which Servicer, if other thm1 the Back-Up Special
     Servicer shall he reasonably acceptable to the Indenture Trustee) shall have agreed in ½Tiling to
     be bound by the terms of this Agreement in the same mmmer as the Special Servicer is bound
     hereunder, subject, with respect to the Back-Up Special Servicer, the terms of this Agreement.
     The appointment of any successor Special Servicer ( other than the Back-Up Special Servicer)
     shall be effective only after each Rating Agency shall have been given 10 days' prior notice of
     such proposed appointment and each Rating Agency other than Fitch Ratings (Fitch, Inc.) shall
     have declared in writing that such appointment will not result in a reduction or withdrawal of the
     then-current raring of the Notes.




                                                       6
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.142
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.909
                                                              05/15/20 Page
                                                                        Page89ofof35
                                                                                   36




            Section 7.     Action upon Termination, Resignation or Removal. Promptly upon the
    effective date of termination of this Agreement pursuant to Section 6(A) of this Agreement or the
    resignation or removal of the Special Servicer pursuant to Section 6 of this Agreement, the
    Special Servicer shall be entitled to be paid all fees and reimbursable expenses accruing to it to
    the date of such termination, resignation or removal. The Special Servicer shall forthwith upon
    such termination pursuam to Section 6 of this Agreement deliver to the Trusts as appropriate, all
    property and documents of or relating to the Student Loans then in the custody of the Special
    Servicer pursuant to this Agreement. In the event of the resignation or removal of the Special
    Servicer pursuant to Section 6 of this Agreement, the Special Servicer, for a period of not less
    than 120 days following notice of such resignation or removal, shall cooperate with the Trusts
    a11d the Back-Up Special Servicer and tal,e all reasonable steps requested to assist the Trusts and
     Back-Up Special Servicer in making an orderly transfer of the duties of the Special Servicer to
    the Back-Up Special Servicer or other successor Special Servicer, as applicable.

               Section 8.   Back-Up Special Servicer.

             A.     In the event of the resignation or removal of the Special Servicer pursuant to
    Section 6 of this Agreement, the Back-Up Special Servicer shall become the Special Servicer
    and shall assume the rights, duties and obligations of the Special Servicer to the extent expressly
    required to be assumed and performed by the Back-Up Special Servicer under this Agreement;
    provided that the Back-Up Special Servicer shall not under any circumstances be responsible for
    any representations and warranties made by FMER as the Special Servicer, or for any payment
    and indemnity obligations of FMER as the Special Servicer under this Agreement, or for any
    liability incurred by FMER as the Special Servicer prior to the date of the assumption by the
    Back-Up Special Servicer of the obligations of the Special Servicer under this Agreement or for
    any obligation to pay the fees a11d expenses of any Subservicer (except to the extent it receives
    funds from the Trusts for such purposes). In addition, nothing in this Agreement shall be
    construed to require or permit the Back-Up Special Servicer (in its capacity as Special Servicer
    or otherwise) to undertake direct collection or enforcement activities including, without
    limitation, Early Awareness Services, with respect to consumer borrowers or other consumer
    obligors, Notwithstanding any term hereof or elsewhere to the contrary, the Back-Up Special
     Servicer (in its capacity as Special Servicer or otherwise) shall have no liability hereunder or
    otherwise in the event that it is unable to engage one or more Subservicers, upon reasonably
     acceptable terms and conditions (including compensation) and in accordance with the applicable
    terms and requirements of this Agreement, to perform Early Awareness Services, enforcement,
     collection and servicing of Delinquent Loans and Defaulted Loa11s; so long as the Back-Up
     Special Servicer shall have taken commercially reasonable efforts to engage one or more
     Subservicers to perform such Special Services. Notwithsta11ding the foregoing, the Back-Up
     Special Servicer, if it is unwilling or unable to so act, may designate a successor Special Servicer
     under this Agreement, subject to the satisfaction of the conditions set forth in Sections 6(E)
     hereof.

             B.    In the event that the Special Servicer resigns or is removed as Special Servicer
     a11d the Back-Up Special Servicer begins performing Special Servicer's duties a, Special
     Servicer under this Agreement, the Back-Up Special Servicer shall be compensated as the
     Special Servicer in accordance with this Agreement. Upon assuming the duties of Special
     Servicer pursuant to this Section 8, except as otherwise provided herein, the Baek-Up Special


     {HXl2J93~.4)
                                                        7
Case
 Case2:21-cv-00003-HCN-DBP
       1:20-cv-00183-PLM-SJB Document
                              ECF No. 11-3,
                                      41-1 PageID.143
                                            Filed 04/28/21Filed
                                                             PageID.910
                                                                05/15/20 Page
                                                                         Page910
                                                                               ofof
                                                                                  3536




     Servicer will be subject to all of the terms and conditions of this Agreement as "Special
     Servicer" insofar as such terms and conditions apply to the Back-Up Special Servicer's duties as
     set forth above, Without limiting the foregoing, in the perfmmance or non-performance of its
     duties contemplated by this Section 8, the Back-Up Special Servicer (in its capacity as Special
     Servicer or otherwise) shall be subject to the same standard of care as the Special Servicer and
     shall be entitled to the same rights, privileges, protections, immunities and benefits given to the
     Special Servicer hereunder. The Back-Up Special Servicer as successor Special Servicer may
     employ and act through agents, attorneys and independent contractors and shall not be
     responsible or accountable for perforn1ance of snch agents and independent contractors
     appointed by it with due care. In carrying out the duties or obligations of the Special Servicer
     under this Agreement, the Back-Up Special Servicer may enter into transactions or otherwise deal
     with any of its Affiliates. In no event will the Back-Up Special Servicer be responsible for the
     obligations of the Special Servicer (or any Servicer or Subservicer) or be responsible for any
     actions, omissions or malfoasance of the Special Servicer under this Agreement prior to the
      assumption by the Back-Up Special Servicer of the obligations of the Special Servicer (or any
      Servicer or Subservicer) under this Agreement or any agreement with a Servicer or Subservicer.
      The Back-Up Special Servicer (in such capacity and in its capacity as successor Special Servicer)
      shall not be liable for any e1Tors contained in any reports, certificate or other data or document
      delivered to the Back-Up Special Servicer (in such capacity and in its capacity as successor
      Special Servicer) hereunder or on which it must rely in order to perfonn its obligations hereunder
      (including in its capacity as Special Servicer). In no event shall the Back-lJp Special Servicer
      have any responsibility to monitor, supervise, verify or administer the performance of the Special
      Servicer or any Servicer or Subservicer, prior to the date it assumes the duties of the Special
      Servicer. The Back-Up Special Servicer (including in its capacity as successor Special Servicer,
      if applicable) undertakes to perform only such duties and obligations as are specifically set forth
       in this Agreement, it being expressly understood by all parties hereto that there are no implied
       duties or obligations of the Back-Up Special Servicer hereunder. In no event will the Back-Up
       Special Servicer (including in its capacity as successor Special Servicer) be liable for any
       indirect damages, lost profits, speciaL pnnitivc, or consequential damages which arise out of or
       in connection with the services contemplated by this Agreement even if the Back-Up Special
       Servicer has been informed of the possibility of such damages. lf the Back-Up Special Servicer
       (including in its capacity as successor Special Servicer) is prevented from fulfiliing its
       obligations hereunder as a result of government actions, regulations, fires, strikes, accidents
       causing a material disruption in the operations of the Back-Up Special Servicer, acts of god or
        other causes beyond its control, its obligations shall be suspended for a reasonable time during
        which such conditions exist.

                C.     In order to facilitate the performance of the Back-Up Special Servicer's duties
       under this Agreement, for a period of not less than 120 days following the resignation or removal
       of the Special Servicer pursuant to Section 6 of this Agreement the Special Servicer will provide
       to the Back-Up Special Servicer reasonable access, during normal business hours and upon
       reasonable prior notice, to all files, systems and employees of the Special Servicer then used in
       the provision of the Special Services. Without limiting the generality of the foregoing, the
       Special Servicer agrees to cooperate with the Back-Up Special Servicer (or its designee) to
       facilitate the orderly transfer of its duties under this Agreement, including without limitation,
       notifying the Servicers, Subservicers, the Custodians, their collection agents and other
       appropriate parties of the transfer of the Special Servicer funetion and providing (or causing the


       (F00'.!3935.4 J
                                                        8
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.144
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.911
                                                              05/15/20 Page
                                                                        Page10
                                                                             11ofof35
                                                                                    36




     Servicers, Subservicers and/or Custodians, as applicable, to provide) tbe Back-Up Special
     Servicer with all documents and records in electronic or other form reasonably requested by the
     Back-Up Special Servicer to enable the Back-Up Special Servicer or its designee to assume the
     Special Servicer' s functions under this Agreement (including without limitation such information
     relating to Delinquent Loans and Defaulted Loans) and shall transfer (and cause any collection
     agent to transfer) to the Indenture Trustee for deposit into the Collection Account for the benefit
     of each Trust net collections received by it with respect to the Defaulted Loans.

             D.      In the event that the Back-Up Special Servicer begins perfonning the Special
     Servicer's duties, it shall be authorized to accept and rely on all of the accounting, records
     (including computer records) and work of the Special Servicer, any Servicer or any Subservicer
     (collectively, the "Predecessor Work Product") without any audit or other examination tbereof,
     and it shall have no duty, responsibility, obligation or liability for the acts and omissions of the
     Special Servicer or of a Servicer or Subservicers. If any error, inaccuracy, omission or incorrect
     or non-standard practice or procedme (collectively, "Errors") exist in any Predecessor Work
     Product and such Errors make it materially more difficult to service or should cause or materially
     contribute to the successor Special Servicer making or continuing any Errors (collectively,
     "Continued Errors"), the Back-Up Special Servicer as successor Special Servicer or otherwise
     shall have no duty, responsibility, obligation or liability for such Continued Errors; provided that
     the Back-Up Special Servicer agrees to use its commercialiy reasonable efforts to prevent further
     Continued Errors. In the event that the Back-Up Special Servicer upon succeeding to the Special
     Servicer becomes aware of Errors or Continued Errors, it shall use commercially reasonable
     efforts to reconstrnct and reconcile such data in order to correct such Errors and Continued
     Errors and to prevent future Continued Errors. In performing the obligations of the Special
     Servicer under this Agreement, the Back-Up Special Servicer in its capacity as successor Special
      Servicer, shall be entitled to rely conclusively on the reports and other information which it may
     receive from a Servicer or Subservicer, including as to the accuracy and completeness thereof,
     and shall not be required to reconcile such information nor shall it be required to otherwise
      supervise or monitor the perfom1a:nce of such Servicers or Subservicers. The Back-Up Special
      Servicer (including in its capacity as Special Servicer) shall have no liability for the acts or
     omissions of any such Servicer or Subservicer in perfom1ing its obligations under the applicable
     Servicing Agreement.

             E.      Subject to the foregoing, the Back-Up Special Servicer will be required to begin
     performing its duties as successor Special Servicer under this Agreement within 30 days of
     receiving notice of the resignation or removal of FMER as Special Servicer under this
     Agreement (or, if later, the effective dare of the resignation or removal). Administrator shall be
     responsible for and hereby covenants to provide such notice promptly upon such resignation or
     removal of FMER as Special Servicer. Out of pocket costs and expenses (including the fees of
     its counsel and agents) incurred by the Back-Up Special Servicer in connection with the
     transition of services hereunder during the 120 day period following notice of the resignation or
     removal of FMER as Special Servicer (including without limitation any costs and expenses
     associated with any Subservicer engagement described in Section 80 below) shall be borne by
     FMER. To the extent that such expenses are not paid by FMER (but without limiting or
     discharging its liability therefor), such expenses shall be paid by FMDS, as Administrator who
     may seek reimbursement from the Trusts (and to the extent not paid by the Administrator, such
     expenses shall be reimbursed to the Back-Up Special Servicer by the Trusts first, as a Servicer


      j.F00239:l5 4 ,
                                                       9
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.145
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.912
                                                              05/15/20 Page
                                                                        Page11
                                                                             12ofof35
                                                                                    36




     expense up to the Monthly Reimbursement Limit, with any remaining an1ounts for a Distribution
     Date payable as indemnities, fees and expenses of the Servicer after the payment on such date of
     the principal and interest due on the Notes on such Distribution Date). such reimbursement by
     the Trusts to be apportioned in accordance with the respective Pool Balance of Student Loans
     owned by each Trust as of the resignation or removal of FM.ER.

             F.     As compensation for the performance of the Back-Up Special Servicer's
     obligations under this Agreement, the Back-Up Special Servicer shall he entitled to a monthly
     fee of $1,000 per Trust payahle by the Trusts on each Distribution Date as a Servicing Fee
     pursuant to the terms of each Indenture, until such time as the Back-Up Special Servicer either
     begins performing the duties of the Special Servicer under this Agreement or otherwise ceases to
     he the Back-Up Special Servicer.

             G.      The initial Special Servicer hereby represents and warrants that the Default
     Prevention and Collection Services Agreement, daled as of March 1, 2009 (the "NCO
     Agreement"), between the Special Servicer and NCO Financial Systems, Inc. ("NCO") (attached
     hereto as Exhibit II) is in full force and effect; and the initial Special Servicer hereby covenants
     and agrees with the Back-Up Special Servicer that the initial Special Servicer shall at all times
     maintain in full force (i) the NCO Agreement, and the engagement of NCO thereunder as
     Subservicer, or (ii) one or more other agreements upon terms reasonably acceptable to the Back-
     Up Special Servicer, with a Subservicer or Subservicers reasonably acceptable to the Back-Up
     Special Servicer and capable of performing the obligations of a Subservicer as contemplated by
     this Agreement. Without limiting or discharging any other liability or obligation the Special
     Servicer may have hereunder or otherwise in respect thereot; the initial Special Servicer hereby
     expressly agrees to indemnify and hold harmless the Back-Up Special Servicer for and from any
     and all losses, liabilities, damages, costs and expenses (including reasonable attorney's fees) that
     may he suffered, incmred or paid by the Back-Up Special Servicer as a result of, or arising from,
     any breach on the part of the Special Servicer of the representations, warranties, covenants or
     agreements set forth in the preceding sentence, including without limitation any cost associated
     with the engagement by the Back-Up Special Servicer of one or more acceptable Subservicers
     necessitated thereby. FMER shall give 10 days' prior notice to the Back-Up Special Servicer of
     any ani.endment, modification or waiver relating to the NCO Agreement (or such other
      agreement or agreements contemplated in subclause (ii) above), which notice shall be
      accompanied by the fonn of the proposed amendment, modification, waiver or a6,reement or
      agreements, as applicable.

             Section 9.     Representations and Warranties.

             A.      The Special Servicer hereby makes the following representations and warranties
     to each of the Trusts and to the Back-Up Special Servicer:

                     (i)    Organization and Good Standing. The Special Servicer is an entity duly
                            organized, validly existing, and in good standing under the laws of its state
                            of incorporation or formation or the laws of the United States, and is in
                            compliance with the laws of each state in which any property is located to
                            the extent necessary to perform its obligations hereunder.




                                                      10
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.146
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.913
                                                              05/15/20 Page
                                                                        Page12
                                                                             13ofof35
                                                                                    36




                     (ii)     No Violation. Neither the execution and delivery by the Special Servicer
                              of this Agreement, nor the consummation by it of the transactions
                              contemplated hereby, nor the performance of and compliance by the
                              Special Servicer with the provisions hereof, will conflict vvith or result in a
                              breach or violation of, or constitute a default (or an event which, with
                              notice or the lapse of time, or both, would constitute a default) under, the
                              organizational documents (its articles of incorporation or charter or by-
                              laws) of the Special Servicer, any of the provisions of any judgment,
                              decree, demand, or order of any federal, state, or local comi binding on the
                              Special Servicer, or any of the provisions of any indenture, mortgage,
                              contract, instrument, or other document to which the Special Servicer is a
                              party or by which it is bound, or result in the creation or imposition of any
                              lien, charge, or encumbrance upon any of its properties pursuant to the
                              terms of any indenture, mortgage, contract, instrument, or other docmnent.
                              Neither the execution and delivery by the Special Servicer of this
                              Agreement, nor the consummation by it of the transactions contemplated
                              hereby, nor the pcrfom1ance of and complim1ce by the Special Servicer
                               with the provisions hereof. will, to its knowledge, result in a breach of any
                               law, rule or regulation of any federal, state or local govemmental or
                               regulatory authority binding on the Special Servicer. The Special Servicer
                               is not othe1wise in violation of any law. rule, regulation, judgment, decree,
                               demand, or order (of any federal, state or local governmental or regulatory
                               authority or comt), which violation, in the Special Servicer's good faith
                               and reasonable judgment, is likely to affect materially and adversely either
                               its ability to perfonn its obligations hereunder, or the financial condition
                               of the Special Servicer.

                      (iii)    Authorization and Enforceabilitv. The execution and delivery by the
                               Special Servicer of this Agreement, the consummation of the transactions
                               contemplated hereby, and the performance and compliance by the Special
                               Servicer with the terms hereof are within the powers of the Special
                               Servicer, and have been duly authorized by all necessary action on the part
                               of the Special Servicer. All organizational resolutions and consents
                               necessary for the Special Servicer to enter into and consummate all
                               transactions contemplated hereby have been obtained. This Agreement has
                               been duly executed and delivered by the Special Servicer and constitutes
                               the legal, valid m1d binding obligation of the Special Servicer, enforceable
                               against it in accordance with its terms, subject to applicable bankruptcy,
                               insolvency, reorganization, moratoriwn, and other similar laws affecting
                               creditors' rights generally, and to general principles of equity, regardless
                               of whether such enforcement is considered in a proceeding in equity or at
                               laVI'. The Special Servicer has not failed to obtain any consent, approval,
                               authorization, or order of, or failed to cause any registration or
                               qualification with, any court or regulatory authority or other governmental
                                body having jurisdiction over the Special Servicer, which consent,
                                approval, authorization, order, registration, or qualification is required for,
                                and the absence of which would materially adversely affect, the legal and


      {FOC23935:;)                                        11
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.147
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.914
                                                              05/15/20 Page
                                                                        Page13
                                                                             14ofof35
                                                                                    36




                                  valid execution, delivery, and perfonnance of this Agreement by the
                                  Special Servicer.

                           (iv)   Approvals and Permits. The Special Servicer possesses such certificaies,
                                  authorizations, licenses, and permits issued by the appropriate state,
                                  federal, and foreign regulatory agencies or bodies necessary to conduct the
                                  business now operated by it, and it has not received any notice of
                                  proceedings relating to the revocation or modification of any such
                                  certificate, authorization, or permit which, singly or in the aggregate, if the
                                  subject of an unfavorable decision, ruling, or finding, would materially
                                  and adversely affect the ability of the Special Servicer to perform its
                                  obligations hereunder.

                           (v)    No Litigation. No litigation is pending or, to the best of the Special
                                  Servicer's knowledge, threatened against it, which, if determined
                                  adversely to the Special Servicer would prohibit the Special Servicer from
                                  entering into this Agreement or, in the good faith and reasonable judgment
                                  of the Special Servicer, is likely to materially and adversely affect either
                                  its ability to perform its obligations hereunder or the financial condition of
                                  the Special Servicer.

           B.      The Back-Up Special Servicer hereby makes the following representations and
     wmTanties to each of the Trusts and to the Special Servicer:

                           (i)    Or£m1ization and Good Standing. The Back-Up Special Servicer is an
                                  entity duly organized, validly existing, and in good standing under the
                                  laws of its state of incorporation or formation or the laws of the United
                                  States, and is in compliance with the laws of each state in which any
                                  property is located to the extent necessary to perfom1 its obligations
                                  hereunder.

                           (ii)   No Violation. Neither the execution and delivery by the Back-Up Special
                                  Servicer of this Agreement, nor the consummation by it of the transactions
                                  contemplated hereby, nor the performance of and compliance by the Back-
                                  lJp Special Servicer with the provisions hereof, will conflict with or result
                                  in a breach or violation of, or constitute a default ( or an event which, with
                                  notice or the lapse of time, or both, would constitute a default) under, the
                                  organizational docun1ents (its articles of incorporation or charter or by-
                                  laws) of the Back-Up Special Servicer, any of the provisions of any
                                  judgment, decree, demand, or order of any federal, state, or local court
                                  binding on the Back-l'p Special Servicer, or any of the provisions of any
                                  indenture, mortgage, contract, instrument, or other document to which the
                                  Back-Up Special Servicer is a party or by which it is bound, or result in
                                  the creation or imposit.ion of any lien, charge, or encumbrance upon any of
                                   its properties pursuant to the terms of any indenture, mortgage, contract,
                                   instrument, or other document. Neither the execution and delivery by the
                                   Back-Up Special Servicer of this Agreement, nor the consummation hy it



      {fO(Y?.'.>93 5 4 )
                                                             12
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.148
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.915
                                                              05/15/20 Page
                                                                        Page14
                                                                             15ofof35
                                                                                    36




                                 of the transactions contemplated hereby, nor the perfonnance of and
                                 compliance by the Back-Up Special Servicer with the provisions hereof,
                                 will, to its knowledge, result in a breach of any law, rule or regulation of
                                 any federal, state or local governmental or regulatory authority binding on
                                 the Back-Up Special Servicer. The Back-Up Special Servicer is not
                                 otherwise in violation of any law, rule, regulation, judgment decree,
                                 demand, or order (of any federal, state or local governmental or regulatory
                                 authority or court), which violation, in the Back-Up Special Servicer's
                                 good faith and reasonable judgment, is likely to affect materially and
                                 adversely either its ability to perform its obligations hereunder, or the
                                  financial condition of the Back-Up Special Servicer.

                         (iii)   Authorization and Enforceabilitv. The execution and delivery by the
                                 Back-Up Special Servicer of this Agreement, the consummation of the
                                 transactions contemplated hereby, and the performance and compliance by
                                 the Back-lJp Special Servicer with the terms hereof are within the powers
                                 of the Back-Up Special Servicer, and have been duly authorized by all
                                 necessary action on the part of the Back-Up Special Servicer. All
                                 organizational resolutions and consents necessary for the Back-Up Special
                                  Servicer to enter into and consummate all transactions contemplated
                                 hereby have been obtained, This Agreement has been duly executed and
                                  delivered by the Back-Up Special Servicer and constitutes the legal, valid
                                  and binding obligation of the Back-Up Special Servicer, enforceable
                                  against it in accordance with its terms, subject to applicable bankruptcy,
                                  insolvency, reorganization, moratorium, and other similar laws affecting
                                  creditors' rights generally, and to general principles of equity, regardless
                                  of whether such enforcement is considered in a proceeding in equity or at
                                  law. The Back-Up Special Servicer has not failed to obtain any consent,
                                  approval, authorization, or order of, or failed to cause m1y registration or
                                  qualification with, any court or regulatory authority or other governmental
                                  body having jurisdiction over the Back-Up Special Servicer, which
                                  consenl, approval, anthorization, order, registration, or qualification is
                                  required for, and the absence of which wonld materially adversely affect,
                                  the legal m1d valid execution, delivery, and perfonnance of this Agreement
                                   by the Back-lJp Special Servicer.

                          (iv)    Approvals and Permits. The Back-Up Special Servicer possesses such
                                  certificates, authorizations, licenses, and permits issued by the appropriate
                                  state, federal, and foreign regulatory agencies or bodies necessary to
                                  conduct the business now operated by it.. m1d it has not received any notice
                                  of proceedings relating to the revocation or modification of any such
                                  certificate, authorization, or pem1it which, singly or in the aggregate, if the
                                  subject of an unfavorable decision, ruling, or finding, would materially
                                  and adversely affect the ability of the Back-Up Special Servicer to
                                  perform its obligations hereunder.




       {!'002}935 -1 i
                                                             13
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.149
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.916
                                                              05/15/20 Page
                                                                        Page15
                                                                             16ofof35
                                                                                    36




                   (v)    No Litigation. No litigation is pending or, to the best of the Back-Up
                          Special Servicer' s knowledge, threatened against it, which, if determined
                          adversely to the Back-Up Special Servicer would prohibit the Back-Up
                          Special Servicer from entering into this Agreement or, in the good faith
                          and reasonable judgment of the Back-Up Special Servicer, is likely to
                          materially and adversely affect either its ability to perform its obligations
                          hereunder or the financial condition of the Back-Up Special Servicer.

            Section I 0.   Indemnification. The Special Servicer will indemnify each of the Trusts,
    the Owner Trustee, the Back-Up Special Servicer (including in its capacity as Special Servicer)
    and the Indenture Trustee and their officers, directors, employees and agents for, and hold them
    harmless against, any losses, liability or expense, including reasonable attorneys' fees and
    expenses, incurred in the absence of willful misconduct, negligence or bad faith on the part of the
    Trusts, the Owner Trustee, the Back-Up Special Servicer or the Indenture Trustee (as applicable)
    and their agents, arising out of the willful misconduct, negligence or bad faith of the Special
    Servicer (or its agents) in the performance of the Special Servicer's duties contemplated by this
    Agreement; provided that neither the Special Servicer nor any of its directors, officers,
    employees or agents shall be liable for any action taken or for refraining from the taking of any
    action pursuant to instructions or directions from the Administrator or the Indenture Trustee or in
    accordance with this Agreement and provided further however that the Back-Up Special Servicer
    (in its capacity as successor Special Servicer) shall only be responsible for any such loss or
    expense to the extent such are determined to be proximately caused by its own gross negligence
    or willful misconduct. To the extent any indemnification amounts are not paid by the Special
    Servicer, such amounts shall be paid by each Trnst (to the extent permitted under the applicable
    Indenture as indemnities, fees and expenses of the Servicer paid after the payment of principal
    and interest) in accordance with the respective Pool Balance of Stndent Loans then owned by
    each Trnst.

            Section 11.    Records: Inspection. The Special Servicer shall maintain appropriate
    books of acconnt and records relating to services performed hereunder, which books of account
    and records shall be accessible for inspection by the Indenture Trustee at any time during normal
    business hours. The Special Servicer hereby grants the Back-Up Special Servicer and the
    lndentnre Trnstee the right for so long as any of the Notes remain outstanding, to perform
    ongoing due diligence review of the Special Servicer' s activities hereunder; provided that, such
    due diligence be conducted in a reasonable manner, convenient to the Special Servicer and the
    Indentnre Trnstee. All expenses associated with the perfmmance of the due diligence review
    shall be paid by the Trusts and shall be subject to the Monthly Reimbursement Limit described in
    Section 5(B).

           Section 12.     Reporting: Additional Information to be Furnished. On the tenth Business
    Day after the end of each calendar month, the Special Servicer shall furnish the Back-Up Special
    Servicer and the Administrator on behalf of the Trusts, an electronically transfened data file
    containing a monthly collection report regarding the Delinquent Loans or Defaulted Loans in a
    form satisfactory to the Administrator. On the tenth Business Day after the end of each calendar
    month, the Special Servicer shall furnish the Administrator on behalf of the Trusts and the Back-
    Up Special Servicer an electronically transferred data file containing recovery data for Defaulted
    Loan owned by each respective Trust and other information as required by Regulation AB, each



                                                    14
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.150
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.917
                                                              05/15/20 Page
                                                                        Page16
                                                                             17ofof35
                                                                                    36




    for investor reporting purposes. The Special Servicer shall furnish to the Administrator on
    behalf of the Trusts and the Back-Up Special Servicer from time to time such additional
    information regarding the Student Loans, including Delinquent Loans or Defaulted Loans, as the
    Administrator on behalf of the Trusts or the Back-Up Special Servicer shall reasonably request.

             Section 13.    Subservicing Agreements.      The Special Servicer will catLse each
     subservicing agreement with a Subservicer to contain provisions consistent with this Agreement,
     including provisions requiring the applicable Subservicer to maintain adequate records and
     procedures with respect to a Student Loan and its performance. Each subservicing agreement
     shall be terminable by the Special Servicer (including for the avoidance of doubt, the Back-Up
     Special Servicer acting as successor Special Servicer) upon thirty days written notice . and shall
     provide that any successor to the Special Servicer shall succeed to the Special Servicer
     thereunder. The Special Servicer shall promptly provide the Back-Up Special Servicer copies of
     all existing subservicing agreements with a Subservicer, including the NCO Agreement, and any
     additional subservicing agreements between the Special Servicer and Subservicers or any
     amendments to existing subservicing agreements with a Subservicer entered into after the date of
     this Agreement.

             Section 14.   Regulation AB. On or before September 15 of each calendar year
     beginning in 2009, the Special Servicer shall deliver to the Administrator any reports, servicer
     compliance statements and attestations as may be required pursuant to the ten11S of any
     Indenture. In the event the Special Servicer or the Back-Up Special Servicer is required to
     deliver to the Administrator the documents described in this Section 14, the costs associated with
     delivering such reports, including the fees and expenses of a registered public accounting finn,
     shall be borne by the Administrator and reimbursed by the Trusts as a Servicer expense;
     provided however that the obligation of the Special Servicer or of the Back-Up Special Servicer
     as successor Special Servicer to deliver any such reports shall terminate if such reports are no
     longer required by Regulation AB.

             Section I 5.   Security lntq_est. Each of the Trusts hereby Grants to the Indenture
     Trustee as of the date hereof, all of the Trust's right, title and interest in and to this Agreement
     and all present and future claims, demands, causes and chooses in action in respect of this
     Agreement and all payments on or under and all proceeds of every kind and nature whatsoever in
     respect of this Agreement. The foregoing Grant is made in trust to secure the payment of
     principal of and/or interest on, as applicable, and any other amounts owing in respect ot: the
     "Jotes, all as provided in the Indentures. The Indenture Trustee, as Indenture Trustee on behalf
     of the holders of the Notes, acknowledges such Gran\, and accepts the Grant in accordance with
     the provisions of the Indentures.

             Section 16.    Amendments. This Agreement may be amended from time to time by the
     parties hereto, including amendment of Schedule A and Schedule B, attached hereto, to add
     additional trusts, provided that any amendment must be accompanied by the WTitten consent of
     the Administrator and upon satisfying the Rating Agency Condition.

             Section 17.     Independence of the Special Servicer. For all purposes of this Agreement,
      the Special Servicer shall be an independent contractor and shall not be subject to the supervision
      of the Trusts with respect to the mam1er in which it accomplishes the performance of its



      [F002.l<i:l.S 4}
                                                      15
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.151
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.918
                                                              05/15/20 Page
                                                                        Page17
                                                                             18ofof35
                                                                                    36




    obligations hereunder. Unless expressly autholized by the Trusts, the Special Servicer shall have
    no authority to act for or represent the Trusts, respectively, in any way other than as specified
    hereunder and shall not otherwise be deemed an agent of the Trusts.

             Section 18.     No Joint Venture. Nothing contained in this Agreement (i) shall constitute
     the Special Servicer or Back-Up Special Servicer and any of the Trusts as members of any
     partnership, joint venture, association, syndicate, unincorporated business or other separate
     entity, (ii) shall be construed to impose any liability as such on any of them, or (iii) shall be
     deemed to confer on any of them any express, implied or apparent authority to mcur any
     obligation or liability on behalf of the others.

             Section 19.     Other Activities of the Special Servicer. Nothing herein shall prevent the
     Special Servicer or Back-Up Special Servicer or their Affiliates from engaging in other
     businesses or, in its or their sole discretion, from acting in a similar capacity as servicer for any
     other person or entity even though such person or entity may engage in business activities similar
     to those of the Trusts.

            Section 20.    Notices. Any notice, report or other communication given hereunder shall
     be in wiiting and addressed as follows:

                If to the Special Servicer, to:
                                The First Marblehead Corporation
                                Tbe Prudential Tower
                                800 Boylston Street - 34th Floor
                                Boston, MA 02 l 99-8157
                                Attention: Corporate Law Department

                 lfto the Back-Up Special Servicer, to:

                                U.S. Bank National Association
                                Corporate Trust - Structured Finance
                                One Federal Street, Third Floor
                                Boston, Massachusetts 0211 0
                                Attention: David Duclos
                                Phone: 617-603-6409
                                Fax: 617-603-6638

                                U.S. Bank National Association
                                c/o U.S. Bank Portfolio Services
                                13 10 Madrid, Suite I 03
                                Marshall, Mim1esota 56258
                                Attention: Joe Andries
                                Phone: 507-532-7129
                                Fax:    866-806-0755




     jF0023935 4 }
                                                          16
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.152
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.919
                                                              05/15/20 Page
                                                                        Page18
                                                                             19ofof35
                                                                                    36




                 lfto the Tmsts or the Indenture Trustee, to:

                                The address set forth in the applicable Indenture

                                With a copy to:

                                First Marblehead Data Services, lnc.
                                The Prudential Tower
                                800 Boylston Street - 34 th Floor
                                Boston, MA 02199-8157
                                Attention: Ms. Rosalyn Bonaventure

     Or to such other address as any party shall have provided to the other paities in writing. Any
     notice required to be in writing hereunder shall be deemed given if such notice is mailed by
     certified mail, postage prepaid, sent by overnight courier for next-day delivery or hand-delivered
     to the address of such pai·ty as provided above.

             Section 21.    Notice to Notebolders. Promptly upon execution of this Agreement, but in
     any event no later than 30 days following execution hereof, the Special Servicer shall deliver to
     the Indenture Trustee of each of the Trusts an executed copy of this Agreement along with a
     form of notice to each Noteholder to be distributed to each Noteholder by the Indenture Trustee
     in accordance with Article Xl of each Indenture to ihe effect that the respective Trust has entered
     into this Agreement and has appointed FMER as Special Servicer and each Noteholdcr can
     request a copy of the Agreement by contacting the Indenture Trustee.

                  Section 22.   Miscellaneous.

             A        Snccessors and Assigns. This Agreement may not be assigned by the Special
     Servicer unless such assignment is previously consented to in writing by the Indenture Tmstee,
     and the Back-Up Special Servicer and unless each Rating Agency, after having been given 10
     days' prior notice of such assignment, shall have declared in writing that such assignment will
     not result in a reduction or withdrawal of the then-cu1Tent rating of the Notes or Certificates. An
     assignment with such consent and satisfaction, if accepted by the assignee, shall bind the
     assignee hereunder in the same manner a5 the Special Servicer is bound hereunder.
     Notwithstanding the foregoing, this Agreement may be assigned by the Special Servicer, without
     the consent of the Indenture Trustee or th.e Back-Up Special Servicer either (i) to a corporation or
     other organization that is a successor (by merger, consolidation or purchase of assets) to the
     Special Servicer or (ii) to Union Federal Savings Bank or any of its subsidiaries; provided that
     such successor orgai1ization executes and delivers to the Indenture Trustee and the other parties
     hereto an agreement in which such corporation or other organization agrees to be bound
     hereunder in the same manner as the Special Servicer is bound hereunder. Subject to the
     foregoing, this Agreement shall bind any such permitted successors or assigns of the patiies
     hereto.

            B.      Governing Law. This Agreement shall be governed by, and construed in
     accordance with, the laws of the State of New York, without giving effect to conflicts of laws
     provisions thereof (other than Section 5-140 i of the New York General Obligations Law).



     (!'0023935 4 l
                                                          17
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.153
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.920
                                                              05/15/20 Page
                                                                        Page19
                                                                             20ofof35
                                                                                    36




             C.    Headings. The section headings hereof have been inserted for convenience of
     reference only and shall not be construed to affect the meaning, construction or effect of this
     Agreement.

           D.      Counteroatts. This Agreement may be executed in counterparts, each of which
     when so executed shall together constitute but one and the same agreement.

            E.       Severabilitv. Any provision of this Agreement that is prohibited or unenforceable
     in any jurisdiction shall be ineffective to the extent of such prohibition or unenforceability
     withont invalidating the remaining provisions hereof and any such prohibition or
     tmenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in
     any other jurisdiction.

             F.      Limitation of Liabilitv of Owner Trustee. Notwithstanding anything contained
     herein to the contrary, this instrnment has been executed by Wilmington Trust Company, not in
     its individual capacity but solely in its capacity as Ovmer Trnstee of each of the Trusts, and in no
     event shall Wilmington Tiust Company in it~ individnal capacity or any beneficial owner of the
     Trnsts have any liability for the representations, warranties, covenants, agreements or other
     obligations of the Trusts hereunder, as to all of which recourse shall be had solely to the assets of
     the Trusts. For all pnrposes of this Agreement, in the perfonnance of any duties or obligations of
     the Trusts hcrctmder, the Owner Trustee shall be subject to, a11d entitled to the benefits of, the
     terms and provisions of Articles VIII, IX and X of the each Trust Agreement of the Trusts.

             G.      Third Pmiv Beneficiarv. The parties hereto acknowledge that the Noteholders,
     Certificateholders and the lndentnre Trustee are express third party beneficiaries hereof and are
     entitled to enforce their respective rights hereunder as if actually parties hereto.

            H.     No Petition. The parties hereto will not at any time institute against the Trusts
     any bankruptcy proceeding tmder any United States federal or state bankruptcy or similar law in
     connection with any obligations of the Trusts under any Transaction Document as defined in the
     Indenture.

             I.      Grant Each Trust hereby acknowledges that the Servicing Agreement is a
     "Servicing Agreement" for all purposes of its applicable Indenture. Each Trust hereby Gra11ts to
     the Indenture Trustee, as trustee under each Indenture for the benefit of the Holders of Notes and
     other secured parties as applicable nnder the applicable lndentnre, all of its right, title and
     interest in and to (i) the Agreement; and (ii) all present and future claims, demands, causes and
     choses in action in respect of any or all of the foregoing and all payments on or under and all
     proceeds of every kind and nature whatsoever in respect of any or all of the foregoing, including
     all proceeds of the conversion, voluntary or involuntary, into cash or other liquid property, all
     cash proceeds, acconnts, accounts receivable, notes, drafts, acceptances, chattel paper. checks,
     deposit accounts, insurance proceeds, condemnation awards, rights to payment of any and every
     kind and other forms of obligations and receivables, instruments and other prope11y which at any
     time constitute all or part of or are included in the proceeds of the foregoing. The Administrator
     on behalf of each Trust shall tal(e all steps necessary to ensure the perfection and priority of the
     Indenture Trustee's security interest in the foregoing collateral. By its signature below, the




      (f002..'l93S4}
                                                       18
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.154
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.921
                                                              05/15/20 Page
                                                                        Page20
                                                                             21ofof35
                                                                                    36




     Indenture Trustee on behalf of the holders of Notes and other secured parties as applicable,
     acknowledges such Grant.

                                  [SIGNATURE PAGE FOLLOWS]




      if(l02}935 4}
                                                   19
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.155
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.922
                                                              05/15/20 Page
                                                                        Page21
                                                                             22ofof35
                                                                                    36




             IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
      executed by their respective officers hereunto duly authorized, as of the day and year first above
      writtt-'Tl.

                                                   First Marblehead Education Resources, Inc., as the
                                                   Special Servicer


                                                   By: ~'-~-··~/4_:JP~:•,.._--' _ _ _ __
                                                       Name:
                                                       Title:


                                                   U.S. Bank National Association, as the Back-Up
                                                   Special Servicer


                                                   By: - - - - - - - - - - - - - - - - -
                                                       Name:
                                                       Title:


                                                   Each of the Trusts listed on Schedule A, attached
                                                       hereto

                                                   By: Wilmington Trust Company, not in its
                                                       individual capacity hut solely as Owner
                                                       Trustee


                                                   By.---------------
                                                    Name:
                                                        Title:


                                                   ACKNOWLEDGED AND CONFIRMED:


                                                   First Marblehead Data Services, Inc., as
                                                   Administrator




       (F0023935.2)   !0129599\V-6
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.156
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.923
                                                              05/15/20 Page
                                                                        Page22
                                                                             23ofof35
                                                                                    36




              IN ·wITNESS WHEREOF, the parties hereto have caused this Agreemeut to be duly
      executed by their respective officers hereunto duly authorized, as of the day and year first above
      written.

                                                   First Marblehead Education Resources, Inc., as the
                                                   Special Servicer


                                                   By:---------------
                                                    Name:
                                                    Title:


                                                   U.S. Bank National Association, as the Back-Up
                                                   Special Servicer     /)

                                                   By:   CE LJ-L.-
                                                         J\l!fune:
                                                            .           Joseoh And nes
                                                                                    ·
                                                         Title:      Senior Vice President

                                                   Each of the Trusts listed on Schedule A, attached
                                                       hereto

                                                   By: Wilmington Trust Company, not in its
                                                       individual capacity but solely as Owner
                                                       Trustee


                                                   By:---------------
                                                    Name:
                                                    Title:


                                                   ACKNOWLEDGED AND CONFIRMED:


                                                   First Marblehead Data Services, Inc., as
                                                   Administrator


                                                   By:---------------
                                                    Name:
                                                    Title:




      {F0023935.1}
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.157
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.924
                                                              05/15/20 Page
                                                                        Page23
                                                                             24ofof35
                                                                                    36




                  IN WITNESS \VHEREOF, the parties hereto have caused this Agreement to be duly
         executed by their respective officers hereunto duly authorized, as of the day and year first above
         written.

                                                      First Marblehead Education Resources, Inc., as the
                                                      Special Servicer




                                                      U.S. Bm1k National Association, as the Back-Up
                                                      Special Servicer


                                                      By: - - - - - - - - - - - - - - - -
                                                          Name:
                                                          Title:


                                                      Each of the Trusts listed on Schedule A, attached
                                                          hereto

                                                      By: Wilmington Tmst Company. not in its
                                                          individual capacity but solely as Owner



                                                      By~)a~
                                                          Trustee



                                                           Name:        Dorri Costello
                                                           Title: Financial Services Officer


                                                      ACKi"lOWLEDGED AND CONFIRMED:


                                                      First Marblehead Data Services, Inc., as
                                                      AdminislTator




         {F002cl%S.1 \ 10129599\V-6
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.158
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.925
                                                              05/15/20 Page
                                                                        Page24
                                                                             25ofof35
                                                                                    36




                                        ACKNOWLEDGED:

                                        U. S. Bank National Association, as Indenture
                                        Trustee for each of the Indentures listed on
                                        Schedule A attached hereto


                                                   n:A~~•
                                        By:---~+--,,'-------------
                                         Name:
                                          Title:
                                                 David Dudes
                                                                 Ftes\dent




        {F0G23935.2   !
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.159
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.926
                                                              05/15/20 Page
                                                                        Page25
                                                                             26ofof35
                                                                                    36




                                                SCHEDULE A

      Trusts:

         •    The National    Collegiate Studem Loan Trust 2003-1;
         •    The National    Collegiate Student Loan Trust 2004-1;
         •    The National    Collegiate Student Loan Trust 2004-2;
         •    The National    Collegiate Student Loan Trust 2005-1;
         •    The National    Collegiate Student Loan Trust 2005-2;
         •    The National    Collegiate Student Loan Trust 2005-3;
         •    The National    Collegiate Student Loan Trust 2006-1;
         •    'Die National   Collegiate Student Loan Trust 2006-2;
         •    The National    Collegiate Student Loan Trust 2006-3;
         •    The National    Collegiate Student Loan Trust 2006-4;
         •    The National    Collegiate Student Loan Trust 2007-1; and
         •    The National    Collegiate Student Loan Trust 2007-2,

      Indentures:

      Each of the following Indentures, as amended or supplemented, entered into by and between
      U,S, Bank National Association, as Indenture Trustee and:

         •    The National Collegiate Student Loan Trust 2003-1, dated as of December 1, 2003;
         •    The National Collegiate Student Loan Trust 2004-1, dated as of June!, 2004;
         •    The National Collegiate Student Loan Trust 2004-2, dated as of October I, 2004:
         •    The National Collegiate Student Loan Trust 2005-1, dated as of February 1, 2005;
         •    The National Collegiate Student Loan Trust 2005-2, dated as of June 1, 2005;
         •    The National Collegiate Student Loan Trust 2005-3, dated as of October l, 2005;
         •    The National Collegiate Student Loan Trust 2006-1, dated as of March 1, 2006;
         •    The National Collegiate Student Loan Trust 2006-2, dated as of June 1, 2006;
         •    The National Collegiate Student Loan Trust 2006-3, dated as of September 1, 2006;
         •    The National Collegiate Student Loan Trust 2006-4, dated as of December 1, 2006;
         "'   The National Collegiate Student Loan Trust 2007-1, dated as of March 1, 2007; and
         •    The National Collegiate Student Loan Trust 2007-2, dated as of June 1, 2007,




                                                      A-1
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.160
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.927
                                                              05/15/20 Page
                                                                        Page26
                                                                             27ofof35
                                                                                    36




                                                  SCHEDULEB

                           [Schedule of Reimbursement Limits per Trust by Calendar Month]




                                                         B-l
      (FOl)2393S   ~   ]
                   Case
                    Case2:21-cv-00003-HCN-DBP
                         1:20-cv-00183-PLM-SJB Document
                                               ECF No. 11-3,
                                                        41-1 PageID.161
                                                              Filed 04/28/21
                                                                           Filed
                                                                               PageID.928
                                                                                 05/15/20 Page
                                                                                           Page27
                                                                                                28ofof35
                                                                                                       36




                                                                                                             -
                                                                                 Schedule B
Monthly Reimbursement Limit for payments relating to Delinquent Loans

 Date         2003-1        200+1        2004-2        2005--1      2005-2         2005-3       2006-1                   gQQ6-3      2006-:.4    gQQ_Z::1    2007-2
              36,000.00    41,000,00     57,000.00    46,000-00     36,000.00      82,000.00    57,000.00    41,000.00   88,000.00   57,000.00   62,000.00   62,000.00
02/2009
              36,000.00    41,000.00     57,000.00    46,000.00     36,000.00      82,000.00    57,000.00    41,000.00   88,000.00   57,000.00   62,000.00   62,000.00
03/2009
04/2009       21,000.00    26,000.00     52,000.00    4·1,000.00    31,000.00      77,000.00    52,000.00    41,000.00   88.000.00   57,000.00   62,000.00   67,000.00
05/2009       21,000.00    26,000.00     52,000.00    41,000.00     31,000.00      77,000.00    52,000.00    41,000.00   88,000.00   57,000.00   62,000.00   67,000.00
06/2009       21,000_00    26.000.00     52,000.00    41 ,000,00    31,000.00      77,000.00    52,000.00    41,000.00   88,000.00   57,000.00   62,000.00   67,000.00
07/2009       16.000.00    16,000.00     42.000.00    32,000_00     27,000.00      64,000.00    42,000.00    37,000.00   80,000.00   48,000.00   53,000.00   58,000.00
08/2009       16,000.00    16,000.00     42,000.00    32,000.00     27,000.00      64,000.00    42,000.00    37,000.00   80,000.00   48,000.00   53,000.00   58,000.00
              16,000.00    16,000.00     42,000.00    32,000"00     27,000.00      64,000,00    42,000.00    37,000.00   80,000.00   48,000.00   53,000,00   58,000.00
09/2009
1012009       iG,000.00    16,000.00     37,000.00    27,000_QO     21,000.00      53,000.00    37,000.00    27,000.00   64,000.00   37,000.00   42,000.00   48,000.00
              16,000.00    16,000.00     37,000.00    27,000.00     21,000.00      53,000.00    37,000.00    27,000.00   64.000.00   37,000.00   42,000.00   48,000.00
11/2009
                           16,000.00     37,000.00    27,000_00     21,000.00      53,000.00    37,000.00    27,000.00   64,000.00   37,000.00   42,000.00   48,000.00
12/2009       16,000.00
              11,000.00    11,000.00     37,000.00    27,000.00     21,000.00      53,000.00    37,000.00    27,000.00   64.000.00   42,000.00   42,000.00   48,000.00
01/2010
0212010       11,000.00     11,000.00    37,000.00    27,000.00     2i,000.00      53,000.00    37,000.00    27,000.00   64,000.00   42,000.00   42,000.00   48,000.00
03/2010       11,000.00     11,000_00    37,000.00    27,000.00     21,000.00      53,000.00    37,000.00    27,000.00   64,000.00   42,000_QO   42.00000    48,000.00
              11,000.00     11,000.00    37,000.00    27,000_QQ     21,000.00      53.000.00    37,000.00    27,000.00   64,000.00   42,000.00   48,000.00   48,000.00
04/2010
              11,000.00     i 1,000.00   37,000.00     27,000.00    21,000.00      53,000.00    37,000.00    27,000.00   64,000.00   42,000.00   48,000.00   48,000.00
05/2010
              11,000.00     11,000<00    37,000.00    27,000.00     2L000.00       53,0QO_QO    3/,000_-00   27,000.00   64,000.00   42,000.00   48,000.00   48,000.00
06/2010
              11,000.00     11,000.00    38,000.00    27,000.00     16,000.00      49,000.00    33,000.00    27,000.00   60,000.00   38,000.00   44,000.00   49,000.00
0712010
              11,000.00    1 ·1,000.00   38,000.00    27,000.00     16.000.00      49,000.00    33,000.00    27,000.00   60,000.00   38,000.00   44,000.00   49,000.00
08/2010
              11,000.00    11,0QO_OO     38,000.00    27,000.00     16,000.00      49,000.00    33,000.00    27,000.00   60,000.00   38,000.00   44,000.00   49,000.00
09/2010
                           11,000.00     33,000.00    27,000.00     16,000.00      44,000.00    33,000.00    22,000.00   55,000.00   33,000.00   38,000.00   44,000.00
10/2010       11,000.00
              11,000.00    11,000.00     33,000.00    27,000,00     16,000.00      44,000.00    33.000.00    22,000.00   55,000.00   33,000.00   38,000.00   44,000.00
11/2010
              11,000.00    11,000_00     33,0QO_OO    27,000.00     i6,000.00      44,000.00    33,000_QQ    22,000.00   55,000.00   33,000.00   38,000.00   44,000.00
12/2010
                           11,000.00     27,000.00    22,000.00     16,000.00      49,000.00    33,000.00    22,000.00   60,000.00   33,000.00   38,000.00   44,000.00
01/2011       11.000.00
                           11,000.00     27,000.00    22,000_00     16,000.00      49,000.00    33,000.00    22,000.00   60.000.00   33,000.00   38,000.00   44,000,00
02/201 i      11,000.00
                           11,000.00     2/,000.00    22,000.00     16.000.00      49,000.00    33,000,00    22,000.00   60,000.00   33,000,00   38,000.00   44,000.00
03/2011       11,000.00
                                         22,000.00    22,000.00     16,000.00      49,000.00    33,000.00    22,000.00   60,000.00   38,000.00   38,000.00   44-,000,00
04/2011       11,000.00    11,000.00
              11,000.00    11,000_00     22,000.00    22,000.00     16,000.00      49,000.00    33,000.00    22,000.00   60,000.00   38,000.00   38,000.00   44,000.00
0512011
                           11,000.00     22,000.00    22,000.00     16,000,00      49,000.00    33,000.00    22,000.00   60,000.00   38,000.00   38,000.00   44,000.00
06/20'11      11,000.00
               6,000.00    11,000.00     23,000.00    17,000.00     17,000.00      51,000.00    28,000.00    23,000.00   56,000.00   34,000.00   39,000.00   39,000.00
07/2011
                           11,000.00     23,000.00    17,000.00     17,000.00      51,000.00    28,000.00    23,000.00   56,000.00   34,000.00   39,000.00   39,000.00
08/2011        6,000.00
09/2011        6,000.00    i 1,000.00    23,000.00    17,000_oo     17,000.00      51,000.00    28,000.00    23,000.00   56,00000    34,000 00   39.000.00   39,000.00
                             6,000.00    23,000.00    17,000.00     11,000.00      45,000.00    28,000,00    23,000.00   51,000,00   28,000,00   34,000.00   34,000.00
10/201 i       6,000.00
11i2011        6,000.00      6,000.00    23,000.00    17,000.00     11,000.00      45,000.00    28,000.00    23,000.00   51,000.00   28,000.00   34,000.00   34,000.00
12/2011        6,000.00      6,000.00    23,000.00    17,000.00     11,000.00      45,0QQ_OO    28,000.00    23,000.00   51,000.00   28,000.00   34,000.00   34,000.00
               6,000.00      6,000.00    17,000.00    17,000.00     i 1,000.00     34,000.00    28,000.00    23,000.00   56,000.00   34,000,00   34,000.00   39,000.00
Oi/2012
                             6,000.00    17,000.GO    17,000.00     11,000.00      34,000.00    28,000.00    23.000.00   56,000.00   34,000.00   34,000,00   39,000.00
02/2012        6,000.00
                             6,000.00    17,000.00    17,000.00     11,000.00      34,000.00    28,000.00    23,000.00   56,000.00   34,000.00   34,000.00   39.000.00
03/2012        6.000.00
               6,000.00      6,000.00    17,000.00    17,000.00     11,000.00      34,000.00    23.000.00    23,000.00   56,000.00   34,000.00   34,000.00   39,000.00
04-/2012
                             6,000.00    17,000.00    17,000.00     ii,000.00      34,000.00    23,000.00    23,0QQ_QQ   56,000.00   34,000.00   34,000.00   39,000.00
05/2012        6,000.00
06/2012        6,000.00      6,000.00    17,000_00    17,000.00     11,000.00      34,000.00    23,000.00    23,000.00   56,000.00   34,000,00   34,000.00   39,000.00
               6,000.00      6,000_00    17,000.00    17,000.00     12,000.00      35,000.00    23,000.00    17,000.00   58,000.00   35,000.00   35,000.00   35,000.00
07i2012
               6,000.00      6,000.00    17,000.00    17,000.00     12,000.00      35,000.00    23,000.00    17,000.00   58,000.00   35,000.00   35,000.00   35,000.00
08/2012
                             6,000.00    17,000_QO    17,000_00     12,000.00      35,000.00    23,000.00    17,000.00   58,000,00   35,000_0Q   35,000.00   35,000.00
09)2012        6,000.00
                             6,000.00    17,000.00    12,000.00     12,000.00      29,000.00    23,00Q_OO    11,000_00   46,000.00   29,000.00   35,000.00   35,000.00
10/2012        6,000.00




                                                                                  Page 1 of 3
                  Case
                   Case2:21-cv-00003-HCN-DBP
                        1:20-cv-00183-PLM-SJB Document
                                              ECF No. 11-3,
                                                       41-1 PageID.162
                                                             Filed 04/28/21
                                                                          Filed
                                                                              PageID.929
                                                                                05/15/20 Page
                                                                                          Page28
                                                                                               29ofof35
                                                                                                      36


                                                                                   Schedule 8
Monthly Reimbursement Limit for payments relating to Delinquent Loans

 Date         2003·1        2004•1       2004-2       2005-1        2005·2           2005-3       2006-1       2006-2      2006·;!       2006~4       2007-1      2007-2
11/2012        6.000.00      6,000.00    17,000.00    12,000.00     12,000.00        29,000.00    23,000.00    17,000.00   46,000.00     29,000.00    35,000.00   35,000.00
1212012        6,000.00      6,000.00    17,000.00    12,000.00     12,000.00        29,000.00    23,000.00    17,000.00   46,000.00     29,000,00    35,000.00   35,000.00
01/2013        6,000.00      6,000.00    17,000.00    12,000.00     12,000.00        29,000.00    '17,000.00   17,000.00   4'1 ,000.00   23,000.00    35,000.00   35,000.00
02/2013        6,000.00      6,000.00    17,000.00    12,000.00     12,000DO         29,000.00    17,000.00    17,000.00   41,000.00     23,000.00    35,000.00   35,000.00
03i2013        6,000.00      6,000.00    17,000.00    12,000.00     12,000.00        29,000.00    17,000.00    17,000.00   4L000.00      23,000.00    35.000.00   35,000.00
04/2013        6,000.00      6,000.00    12,000.00    12,000.00     12,000.00        23,000,00    17,000.00    12,000.00   41.000.00     23,000.00    29,000.00   :35,000.00
05/2013        6,000.00      6,000.00    12,000.00    12,000.00     12,000.00        23,000.00    17,000.00    i2,000.00   41,000.00     23,000.00    29,000.00   35,000.00
06/2013        6,000.00      6,000.00    12,000.00    12,000.00     12,000.00        23,000.00    17,000.00    12.000.00   41,000.00     23,000.00    29,000.00   35,000.00
07/2013        6,000.00      6,000.00    12,000.00    12,000.00      6,000.00        24,000.00    18,000.00    12,000.00   36,000.00     24,000.00    24,000.00   30,000.00
08J20i 3       6,000.00      6,000.00    12,000.00    12,000.00      6,000.00        24,000.00    18,000.00    12,000.00   36,000.00     24.000.00    24,000.00   30,000.00
               6,000.00      6,00000     i2,000.00    12,000.00         6,000.00     24,000.00    18,000.00    12,000.00   36,000.00     24,000.00    24,000.00   30,000.00
0912013
10/2013        6,000.00      6,000.00    12,000.00    12,000.00         6,000.00     24,000.00    18,000.00    12,000.00   36,000.00     18,000.00    24,000.00   24;000.00
11/2013        6,000.00      6,000.00    12,000.00    12,000,00         6,000.00     24,000.00    18,000.00    12,000.00   36,000<00     18,00000     24,000,00   24,000.00
12/2013        6,000.00      6,000.00    12,000.00    12,000.00         6,000.00     24,000,00    18,000.00    12,000.00   36,000.00     18,000.00    24.000.00   24.000.00
               6,000.00      6,000.00    12,000.00    12,000,00         6,000.00     24,000.00    18,000.00    12,000.00   30,000.00     18,000.00    24,000DO    24.000.00
01/2014
02/2014        6,000.00      6,000.00    12,000.00    ·12,000.00        6,000.00     24,000<00    18,000.00    12,000,00   30,000.00     18,000.00    24,000.00   24,000,00
               6,000.00      6,000.00    12,000.00    12,000.00         6,000.00     24,000.00    18,000.00    12,000.00   30,000.00     18,000.00    24,000.00   24,000.00
0312014
04/2014        6,000.00      6,000.00    12,000.00    12.000.00         6,000.00     18.000.00    12,000.00    12,000.00   30,000.00     18,00000     18,0J0.00   24,000.00
               6,000.00      6,000.00    12,000.00    12,000.00         6,000.00     18,000.00    12,000.00    12,000.00   30,000.00     18,000.00    18,000.00   24,000.00
05/2014
               6,000.00      6,000.00    12,000.00    i2,000.00         6,000.00     18,000.00    12,000.00    12,000.00   30,000.00     18,000.00    18,000.00   24,000.00
06/2014
               6,000.00      6,000.00    12,000.00     6,000.00         6,000.00     18,000.00    12,000.00    12,000.00   31,000.00     18,000.00    18,000.00   18,000.00
07/2014
                             6,000.00    12,000.00     6,000.00         6,000.00     18,000.00    12,000.00    12,000.00   31,000.00     18,000.00    18,000.00   18,000.00
08/2014        6,000.00
               6,000.00      6,000.00    12,000.00     6,000.00         6,000.00     18,000.00    12,000.00    12,000.00   31,000.00     18,000.00    18,000.00   18,000.00
09/2014 ,
                             6,000.00    12,000.00     6,000.00         6,000.00     18,000.00    12,000.00    12,000.00   25,000.00     12,000.00    18,000.00   18,000.00
10/2014
                             6,000.00    i2,000.00     6,000.00         6,000.00     18,000.00    12,000.00    12,000.00   25,000.00     12,000.00    18,000.00   18,000.00
i 1/2014
                             6,000.00    12,000.00     6,000.00         6.000,00     18,000.00    12,000.00    12,000,00   25,000.00     12,000.00    18,000.00   18,000.00
1212014
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6,000.00   25,000.00     12,000.00    18,000.00   18,000.00
01/2015
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6,00000    25,000.00     12,000.00    18,000.00   18,000.00
02/2015
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6,000.00   25,000.00     12,000.00    18,000.00   18,000,00
03/2015
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6.000.00   25,000.00     12,000.00    18,000.00   18,000.00
04/2015
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6,000.00   25,000.00     12,000.00    18,000.00   18,000.00
05/2.015
                                          6,000.00     6,000.00         6,000.00     18,000.00    12,000.00     6,000,00   25,000.00     12,000.00    18,000.00   18,000.00
06/2015
07/2015                                   6,000.00     6,000.00         6,000.00     13,000.00    13,000.00     6,000.00   19,000.00     13,000.00    13,000.00   19,000.00
                                          6,000.00     6,000.00         6,000.00     13,000.00    13,000.00     6,000.00   19,000.00     13,000.00    13,000.00   19,000.00
08/2015
                                          6,000.00     6,000.00         6,000.00     13,000.00    13,000.00     6,000.00   19,000.00     13,000.00    13.000.00   19,000.00
09/2015
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19,000.00     13.000.00    13,000.00   13,000.00
10/2015
11/2015                                   6,000,00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19,000.00     13,000.00    13,000.00   13.000.00
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19,000.00     13,000.00    13,000.00   13,000.00
12i2015
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19.000.00     13,000.00    13,000.00   13,000.00
0-112016
                                          6,000,00     6,000.00         6,000.00     13,000.00     6,000,00     6,000.00   19,000.00     "13,000.00   13,000.00   i 3,000.00
02/2016
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6.000.00   19,000,00     13,000.00    13,000.00   13,000.00
03/2016
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19,000.00     13,000.00    13,000.00   13,000.00
04-/2016
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19.000.00     13,000.00    13,000.00   13,000.00
05/2016
                                          6,000.00     6,000.00         6,000.00     13,000.00     6,000.00     6,000.00   19,000.00     13,000.00    13,000.00   13,000.00
06/2016
                                          7,000.00     7,000.00                      i3,000.00     7,000.00     7,000,00   20,000.00      7,000.00    13,000.00   13,000.00
07/2016




                                                                                    Page 2 of 3
                   Case
                    Case2:21-cv-00003-HCN-DBP
                         1:20-cv-00183-PLM-SJB Document
                                               ECF No. 11-3,
                                                        41-1 PageID.163
                                                              Filed 04/28/21
                                                                           Filed
                                                                               PageID.930
                                                                                 05/15/20 Page
                                                                                           Page29
                                                                                                30ofof35
                                                                                                       36




                                                                    -
                                                                        Schedule B
Monthly Reimbursement Limit for payments relating to Delinquent Loans

                                                                                        2006-1      2006-2      2006-3      2006-4      :W!I:1      200:Z:,£
 Date         2003·1        2004--1      2004-2       .22!}§,:1           ~                                                                         13,000.00
                                                                          13,000.00      7,000.00   7,000.00    20,000.00   7.000.00    13,000.00
08/2016                                   7,000.00      7,000.00
                                                                                                    7,000.00    20,000.00    7,000.00   13,000.00   !3,000.00
                                          7,000.00     7,000.00           13,000.00      7,000"00
09/2016                                                                                                         13,000.00    7,000.00   13,000.00   13,000.00
                                          7,000.00                         7,000.00      7,000.00   7,000.00
10/2016                                                                                                         13,00Q_QQ    7,000.00   13,000.00   13,000.00
                                          7,000.00                         7,000.00      7,000.00   7,000.00
11/2016                                                                                                                      7,000.00   13,000.00   13,000.00
                                                                           7,000.00      7,000.00   7,000.00    i3,000.00
12/2016                                   7,000.00                                                                                                  i3,00Q_OO
                                                                           7,000,00      7,000.00   7,000.00    13,000.00    7.000.00    7,000.00
01/2017                                                                                                         13,000.00    7,000.00    7,000.00   13,000.00
                                                                           7,000.00      7,000.00   7,000.00
02/2017                                                                                                         13,000.00    7,000.00    7,000.00   13,000.00
                                                                           7,000.00      7,000.00   7,000.00
03/2017                                                                                                         13,000.00    7,000.00    7,000.00     7,000.00
                                                                           7,000.00      7.000.00   7,000.00
04/2017                                                                                                         13,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00      7,000.00   7,000.00
05/2017                                                                                                                      7,000.00    7,000.00    7,000.00
                                                                           7,00000       7,000.00   7.000.00    13,000.00
06/2017                                                                                                         13,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000_00      7,000.00    7.000.00
07/2017                                                                                                         13,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00      7,000.00    7,000.00
08/2017                                                                                                         13.000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00      1,000_00    7,000.00
09/2017                                                                                                          7,000.00    7,000.00    1,000_00    7,000.00
                                                                           7,000.00      7,000.00
1012017                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00      7,000.00
11/2017                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00      7,000.00
12/2017                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00
01/2018                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000,00
02/2018                                                                                                          7,ooo_oo    7,000.00    7,000.00    7,000.00
                                                                           7,000.00
03/2018                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00
04/2018                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
                                                                           7,000.00
05/2018                                                                                                          7,0oo_oo    7,000.00    7,000.00    7,000.00
                                                                           7,000.00
06i2018                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
07/20i8                                                                                                          7,000.00    7,000.00    7,000.00    7,000.00
08/2018                                                                                                          7,000.00    7,000_00    7,000.00    7,000.00
09/2018                                                                                                          7,000.00                7,000.00    7,000.00
10/2018                                                                                                          7,000.00                7,000.00    7,000.00
11/2018                                                                                                          7,000.00                7,000.00    7,000.00
12/2018                                                                                                          7,000.00                7,000.00    7,000.00
01/2019                                                                                                          7,000.00                7,000.00    7,000.00
02/2019                                                                                                          7,000.00                7,000.00    7,000.00
03/2019                                                                                                          7,000.00
04/2019                                                                                                          7,000.00
05/2019                                                                                                          7,000.00
06/2019
07/2019
08/2019
09/2019
10/2019
 11/2019
 12/2019
 0112020
 02/2020
 03/2020
 04/2020



                                                                          Page 3 of 3
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.164
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.931
                                                              05/15/20 Page
                                                                        Page30
                                                                             31ofof35
                                                                                    36




                                             SCHEDULEC

                       [Schedule of Early Awareness Reimbursement Limits per Trust]




                                                    C-1
      (F0023f/35 4 j
              Case
               Case2:21-cv-00003-HCN-DBP
                    1:20-cv-00183-PLM-SJB Document
                                          ECF No. 11-3,
                                                   41-1 PageID.165
                                                         Filed 04/28/21
                                                                      Filed
                                                                          PageID.932
                                                                            05/15/20 Page
                                                                                      Page31
                                                                                           32ofof35
                                                                                                  36




                                                                      Schedule C
Lifetime Expense limit for payments relating to Early Awareness Program



  2.!lJ&1       2004-1       2004-2        2005•1        2005-2        2005-3        2006·1        2006-2        2006-3        ~~            2007-1        2007•2
 $17,000.00   $34,000.00   $149,000.00   $123,000.00   $105,000.00   $345,000,00   $257,000.00   $180.000.00   $527,000.00   $305,000.00   $416,000.00   $400,000.00
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.166
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.933
                                                              05/15/20 Page
                                                                        Page32
                                                                             33ofof35
                                                                                    36




                                                      EXHIBIT I

     All TERI claim packages require the following documentation:

     *                 Application, Credit Agreement, and Disclosure Statement

     *        Evidence of preparation for repayment summary letter and
     telephone attempts

     *        Forbearance Form(s) and supporting documentation where
     required and/or system generated history reflecting the forbearance
     period

     *         Delinquency servicing history for the most recent 210 day
     period or the delinquency period prior to claim, whichever is less.

     *                 Payment History, Correspondence History

     *        Assignment of Rights (should include disbursement date and
     name of the cunent Ovvner)

     *       Bankruptcy and/or death infonnation as appropriate (see
     Death Claim section)



      For Non-TERI Originated Loans the claim package must also include the
      following documentation:

      *                Credit Bureau Report (for non-TERI originated loans only)

      *         School Certification signed by school official or
      Enrollment Verification for Direct-to-Consumer and Continuing Education
      loans (for non-TERI originated loans only)

         *          Income/Employment Documentation, including but not
         limited to, where applicable, full recourse letter, income verification
         letter, and revolving debl hurden calculation (for non-TERI originated
         loans only)

         •         Immigration documentation required to be collected at
         origination (J1/k/a U.S. Citizenship and Immigration Service (USCIS))
         documentation of proof of permanent U.S. residency (if applicable) (for
         non-TERI originated loans only):




                                                        Exhibit l-1
         {FO{W935 4)
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.167
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.934
                                                              05/15/20 Page
                                                                        Page33
                                                                             34ofof35
                                                                                    36




     Cosigners:

     *                        INS 151 or INS 551 fonn with a valid expiration;

     *              A departure record (1-94) with a valid expiration
     date issued from the JNS showing "Refugee," or "Asylum Granted" or
     "Indefinite Parole" and/or humanitarian parole; or

     *                        Foreign passport bearing an unexpired temporary
     I-551 stamp,

     Students:

     *               Copy of his or her student visa, permanent
     resident card, F-1 or I -20 form,

     *              A departure record (1-94) with a valid expiration
     date issued from the INS showing "Refugee," or "Asylum Granted" or
     "Indefinite Parole" and/or humanitarian parole; or

     *                         INS 151 or INS 551 form with a valid expiration;

     For a Rehab Loan, the required claim documentation includes:

     *                  Application, Credit Agreement

     *                  Repurchase Disclosure Statement

     *     Assignment of Rights {should include disbursement date and
     name of the current Owner)

     •                  Payment History, Correspondence History

     *      Delinquency servicing history for the most recent 210 day
     period or the delinquency period prior to claim, whichever is less,

     *      Bankruptcy and/or death information as appropriate (see Death
     Claim section)

     In the event of a rolling delinquency, the Servicer will submit the
     history for the most recent 210 days or the delinqnency period prior to
     claim, whichever is less, This may not include all delinquency
     servicing activities for the loan (e,g,, activities perfom1ed in the
     early states of delinquency due to the fact the Borrower rolled several
     times during the delinquency period),




      \F00;\.3935   ~   )
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.168
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.935
                                                              05/15/20 Page
                                                                        Page34
                                                                             35ofof35
                                                                                    36




     TERI will accept microfilm or electronic copies of all original
     documents with the claim package. In the event that the Servicer is
     unable to secure the original wet signature Credit agreement, TERI will
     accept a copy of such Note if it is accompanied by a notarized affidavit
     ce1iifying that the original is not available and that the copy is a
     true one.

     Further, the complete copy of the Note must contain the signatures of
     all obligors of the note. If a court of competent jurisdiction refuses
     to accept the submitted copy of a note in the event that TERI must
     litigate a case. and TERI loses the case for that reason, TERI will be
     reimbursed by the Loan Owner for the amount that TERI paid to the Owner
     via the Servicer on the claim.

     TERI, the Owner, and the Servicer acknowledge there may be contractual
     agreements between Owner and Servicer governing the entity responsible
     for reimbursing TERl the an101mt of the claim if a court of competent
     jurisdiction refuses to accept such a copy of a Note.

     TERI will make its best effort to send claim payments to the Servicer
     90-120 days after the claim has been submitted. Claim payments shall
     include accrued interest through the payoff date,




      !P0023935 4 i
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-3,
                                     41-1 PageID.169
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.936
                                                              05/15/20 Page
                                                                        Page35
                                                                             36ofof35
                                                                                    36




                                      EXHIBIT II

                                    [NCO Agreement]




                                        Exhihit 11-1
       (F002J93;\.4 j
